Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 3, 14, 16, 21 and 23 are objected to because of the following informalities:  
Claim 1, line 9, “an output matching element” should correctly be “the output matching element”, see line 5.
Claim 3, “an output matching element” should correctly be “the output matching element”, see line 5 of claim 1.
Claim 14, lines 10 and 11, “an output matching element” should correctly be “the output matching element”, see line 5.
Claim 16, “an output matching element” should correctly be “the output matching element”, see line 5 of claim 14.

an output matching element” should correctly be “the output matching element”, see line 6.
Claim 23, “an output matching element” should correctly be “the output matching element”, see line 6 of claim 21.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is not clear how the capacitor is configured to dissipate heat generate from the power amplifier as claimed.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakazawa ety al. (20200051942), hereinafter called NAKAZAWA.
Regarding claim 14, NAKAZAWA (Fig. 2B, 3A and paras. [0053, 0061 - 0067])  discloses an RF module (1) comprising: a substrate (90) comprising: at least one  dielectric layer (see [0063]); a plurality of interconnects (93g, 94g, 95g, 96g); and  means for capacitance, see para. [0066] configured to operate as an output match element, see para. [0053]; and means for power amplification (11) coupled to the substrate, see Fig. 3A, wherein the means for power amplification is coupled to the means for capacitance, see Fig. 2B and para. [0053], and wherein the means for 
Regarding claims 15 and 16, wherein claimed subject matters are inherently seen in NAKAZAWA (Fig. 2B (31, 32, 41, 42) and para. [0066]).
Regarding claim 19, wherein claim subject matter is inherently seen in (Fig. 3A and para. [0070]).
Regarding claim 20, wherein claim subject matter is inherently seen in para. [0002].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 17, 18 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa ety al. (20200051942), hereinafter called NAKAZAWA in or Chou et al. (20020140081), hereinafter called GANESAN or CHOU, respectively.
Regarding claims 1 and 21, NAKAZAWA discloses claimed invention except the capacitor is defined be a plurality of capacitor interconnects and the capacitor integrated within the substrate. NAKAZAWA (Figs. 2B, 3A, 4) discloses a device comprising: a substrate (90) comprising at least one dielectric layer, see para. [0063]; a plurality of layers (93g, 94g, 95g, 96g) can be read as a plurality of interconnects and a capacitor configured to operate as an output match element, see paras. [0053] and [0066]; and a power amplifier (11P) coupled to the substrate (90), wherein the power amplifier is coupled to the capacitor, see Fig. 2B and paras. [0053] and [0066], and wherein the capacitor is configured to operate as an output match element for the power amplifier, see para.[0053]. GANESAN (Fig. 7, 13 and [0022, 0066 - 0069]) or CHOU (Fig. 5b and paras. [0008, 0012 and 0013] discloses RF modules having substrates that have integrated capacitors made of interconnects.
Accordingly, it would have been obvious in view of the reference, one of ordinary skill in the art would have integrated capacitor (31C) of NAKAZAWA into a substrate (90) to reduce the RF module dimension/size, overall cost and make a more compact module without inventive skills.
Regarding claims 2 and 22, GANESAN (Fig. 8, para. [0041] discloses the integration of inductors by interconnects. The skilled person would therefore, also integrate the inductor (31L) in NAKAZAWA by interconnects to further reduce the size   of the RF module.

Regarding claims 4, 5, 17, 18, 24 and 25, NAKAZAWA is silent about how the connection between the power amplifier, the inductor and the capacitor are formed. However, this falls within the customary practice of the skilled person when forming an output matching circuit and thus would consider a matter of design engineering.
Regarding claims 6 and 7, NAKAZAWA (Fig. 3A and paras.[0068 - 0073]) discloses a substrate with a plurality of ground interconnects (93g, 94g, 95g, 96g) coupled to the power amplifier and at least one bottom ground interconnect (93) located at a bottom metal layer of the substrate (90). CHOU (Fig. 5b and para. [0041]) teaches to form grounding capacitors to improve isolation from other integration regions. Accordingly, it would have been obvious in view of the reference (CHOU), one of ordinary skill in the art would form grounding capacitors of NAKAZAWA without applying inventive skills.
Regarding claims 8, 9, 26 and 27, GANESAN (Fig. 7 and paras. [0038 - 0040] discloses a capacitor comprising a first node with at least two rows located on a first  metal layer of the substrate; another first node with at least two rows located on the first   metal layer of the substrate  (interdigitated fingers in a first metal interconnect level); a second node with at least two rows located on a second metal layer of the substrate;  and another second node with at least two rows located on the second metal layer of  the substrate (interdigitated fingers in a second metal interconnect level). GANESAN is  silent about a ground node and an output matching node, however, when implementing   
Regarding claim 10, GANESAN (Fig. 8), since the metal layers of the integrated   capacitor is inherently seen dissipate heat.
Regarding claim 11, it is noted that the selection of a suitable capacitance and a capacitance junction temperature falls within the customary practice of the skilled person. GANESAN, para. [0039] already shows a capacitance density of a capacitor area within the same range. Furthermore, no unexpected technical effect appears to be related to the claimed selections. 
Regarding claim 12, NAKAZAWA (Fig. 3A), wherein duplexers (61 and 62) can be read as an integrated device coupled to the substrate (90). 
Regarding claim 13, NAKAZAWA, see para. [0002].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843